DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the circular cross section species in the reply filed on 17 May 2022 is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 26 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
The parent claim of claim 20, claim 19, recites “comprising: (i) an interior chamber with a central axis, (ii) a top comprising an opening, and (iii) a substantially circular cross section of a substantially polygonal cross section, wherein the surface of said interior chamber comprises one or more substantially linear protrusions substantially parallel to said central axis”.  It is confusing for dependent claim 20 to then recite ““comprises: (x) an interior chamber with a central axis, (y) a top comprising an opening, and (z) a substantially circular cross section of a substantially polygonal cross section, wherein the surface of said interior chamber comprises one or more substantially linear protrusions substantially parallel to said central axis”.  It is unclear how many sets of elements are required and ambiguities exist such as which of the two interior chambers “said interior chamber” references.  
The parent claim of claim 26, claim 25, recites “comprising: (i) an interior chamber with a central axis, (ii) a top comprising an opening, and (iii) a substantially circular cross section of a substantially polygonal cross section, wherein the surface of said interior chamber comprises one or more substantially linear protrusions substantially parallel to said central axis”.  It is confusing for dependent claim 26 to then recite ““comprises: (x) an interior chamber with a central axis, (y) a top comprising an opening, and (z) a substantially circular cross section of a substantially polygonal cross section, wherein the surface of said interior chamber comprises one or more substantially linear protrusions substantially parallel to said central axis”.  It is unclear how many sets of elements are required and ambiguities exist such as which of the two interior chambers “said interior chamber” references.
The parent claim of claim 32, claim 31, recites “comprising: (i) an interior chamber with a central axis, (ii) a top comprising an opening, and (iii) a substantially circular cross section of a substantially polygonal cross section, wherein the surface of said interior chamber comprises one or more substantially linear protrusions substantially parallel to said central axis”.  It is confusing for dependent claim 32 to then recite ““comprises: (x) an interior chamber with a central axis, (y) a top comprising an opening, and (z) a substantially circular cross section of a substantially polygonal cross section, wherein the surface of said interior chamber comprises one or more substantially linear protrusions substantially parallel to said central axis”.  It is unclear how many sets of elements are required and ambiguities exist  such as which of the two interior chambers “said interior chamber” references.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-20, 23-26, 29-32 and 35-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 9,707,528.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation so the pending claims are disclosed or suggested by the issued claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774